UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [x] QUARTERLY REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File number: 000-52677 VERDANT AUTOMOTIVE CORPORATION (Exact name of registrant as specified in its charter) Delaware 45-2405975 (State or other jurisdiction Of incorporation) (I.R.S. Employer Identification No.) 12223 Highland Avenue, Suite 106-542, Rancho Cucamonga, California91739 (Address of principal executive offices) (909)786-1981 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes[x] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Largeacceleratedfiler [] Acceleratedfiler [] Non-accelerated filer [] Smallerreportingcompany [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[x] No[] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Not applicable. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of August 11, 2011, the Company has 49,868,640 shares of Class A Common Stock outstanding and no other classes of common stock. TABLE OF CONTENTS VERDANT AUTOMOTIVE CORPORATION (A DEVELOPMENT STAGE COMPANY) Part I – Financial Information Item 1 Financial Statements Balance Sheets as of June 30, 2011 and March 31, 2011 3 Statements of Operations for the Three Months Ended June 30, 2011, and 2010 and for the Period from Inception, August 19, 1999, through June 30, 2011 4 Statements of Cash Flows for the Three Months Ended June 30, 2011, and 2010 and the Period from Inception, August 19, 1999, through June 30, 2011 5 Notes to the Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition andResults of Operations 12 Item 3 Quantitative and Qualitative Disclosures about Market Risk 16 Item 4 Controls and Procedures 16 Part II – Other Information Item 1 Legal Proceedings 17 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 17 Item 3 Defaults Upon Senior Securities 18 Item 4 Submission Of Matters To A Vote Of Security Holders 18 Item 5 Other Information 19 Item 6 Exhibits 20 2 PART I ITEM 1. FINANCIAL STATEMENTS The Financial Statements of the Company required to be filed with this 10-Q Quarterly Report were prepared by management and commence below, together with related notes. In the opinion of management, the Financial Statements fairly present the financial condition of the Company. VERDANT AUTOMOTIVE CORPORATION (FORMERLY WINWHEEL BULLION INC.) (A Development Stage Company) BALANCE SHEETS As of June 30, 2011 and March 31, 2011 ASSETS CURRENT ASSETS: Cash $ $ Prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT, NET - OTHER ASSETS Goodwill - - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses-Related parties Deposits from shareholders - Notes payable - Notes payable-Related parties Total Current Liabilities Total liabilities Commitments and Contingencies STOCKHOLDERS' EQUITY/(DEFICIT): Preferred stock, $.001 par value; 5 shares authorized;5 shares issued and outstanding atJune 30, 2011 - - Common stock, $.001 par value; 999,999,995 shares authorized;42,576,140 and 3,700,726 shares issued and40,876,140 and3,700,726 shares outstandingatJune 30, 2011 and March 31, 2011, respectively Additional paid-in capital Treasury stock ) - Deficit accumulated during the development stage ) ) Total Stockholders' Equity/(Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) $ $ 3 VERDANT AUTOMOTIVE CORPORATION (FORMERLY WINWHEEL BULLION INC.) (A Development Stage Company) STATEMENTS OF OPERATIONS Three Months Ended June 30, 2011 and 2010 and For the Date of Inception (August 19, 1999) to June 30, 2011 Date of Inception (August 19, 1999) Three Months Ended to June 30, June 30, Sales $
